Citation Nr: 0004075	
Decision Date: 02/16/00    Archive Date: 02/23/00

DOCKET NO.  95-37 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUES

1.  Entitlement to service connection for peptic ulcer 
disease.

2.  Entitlement to service connection for a psychiatric 
disorder affecting a gastrointestinal (GI) condition.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1975 to 
November 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1994 rating decision of the 
Oakland, California RO, which denied service connection for 
peptic ulcer disease, and from a September 1996 decision from 
the same RO, which denied service connection for a disorder 
characterized as "psychological factors affecting a GI 
condition."

The Board notes that while records on file show that the 
veteran was represented by the Disabled American Veterans 
(DAV), there was no VA Form 21-22 on file appointing the DAV 
as his representative.  In July 1997, the veteran submitted a 
statement indicating that he no longer wished to be 
represented by the DAV.  In May 1998, however, the DAV 
submitted the statement in lieu of a VA Form 646.  In a June 
1999 letter, the veteran was sent a blank VA Form 21-22, and 
informed that he had the opportunity to designate a veteran's 
service organization to assist and represent him at an 
upcoming hearing.  There was no response from the veteran and 
he did not appear with representation at his July 1999 
hearing before a member of the Board.  Subsequently, in an 
effort to clarify whether or not the veteran wanted 
representation, the VA, in October 1999, sent the veteran a 
letter with another blank VA Form 21-22, and requested that 
he inform the Board if he wanted representation.  At the 
close of the letter, the veteran was specifically notified 
that if he did not contact the VA within 30 days, it would be 
assumed that he did not want representation, and thereafter, 
that the Board would resume appellate review and inform him 
when a decision was reached.  While this letter was sent to 
the veteran's last known address months ago, he has not 
responded.  As such, the Board concludes that the veteran no 
longer desires representation and will proceed to address the 
merits of the case.

The file contains a transcript of the veteran's July 1999 
hearing before the undersigned member of the Board sitting at 
the RO.  

For reasons explained below, the issue of service connection 
for peptic ulcer disease will be addressed in the REMAND 
portion of this decision.


FINDING OF FACT

There is no medical evidence on file to show that the veteran 
has a psychiatric disorder affecting a gastrointestinal (GI) 
condition, that is due to or aggravated by his period of 
service.


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim for service connection for a psychiatric disorder 
affecting a gastrointestinal (GI) condition.  38 U.S.C.A. 
§§ 1101, 1110, 5107, 7104 (West 1991 & Supp. 1999)


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

On his August 1975 examination prior to enlistment, the 
veteran's clinical evaluation was normal.  On his report of 
medical history, the veteran indicated no history of problems 
with depression, excessive worry, or nervous trouble of any 
sort.  A review of the veteran's service medical records 
reveals that the veteran was seen in October 1976 at the 
mental health clinic (MHC) after having been referred by his 
squadron for evaluation.  On the October 1976 MHC report, it 
was noted that despite a desire to function successfully in 
his job, the veteran had not been able to make the emotional 
investment in his work necessary to satisfy his supervisors.  
The veteran reportedly stated that while he wanted to meet 
the standards expected of him, he felt isolated and 
victimized by people and circumstances.  The treating 
physician reported that the veteran did not have a 
psychiatric disease as defined in AFM 35-4, that the veteran 
did have situational and job related difficulties, and that 
the veteran was not motivated to seek help with these 
difficulties outside of his job.  It was noted that the 
veteran was medically cleared for administrative discharge if 
deemed necessary.  Disciplinary records showed that the 
veteran was released from active duty for problems including 
apathy, defective attitude, and an inability to expend 
efforts constructively.  On the report of his October 1976 
examination prior to discharge, the veteran was evaluated as 
psychiatrically normal.  On his report of medical history, 
the veteran noted no prior problems with depression, 
excessive worry, or nervous trouble of any sort.   

In a December 1990 report, Charles A. Brusman, PhD., 
indicated that he performed  a psychiatric evaluation on the 
veteran in November 1990 for the purpose of determining 
whether or not the veteran had been suffering from any 
permanent psychiatric disability as a result of stress or 
strain in the course of his employment with the State of 
California Public Utilities Commission.  Dr. Brusman reported 
that the veteran had acute depressive reaction neurosis of 
adult life, related to industrial injury, cumulative stress 
and strain, and harassment on the job.  Current symptoms 
reportedly included complaints of anger, annoyance, sadness, 
depression, anxiety, fear, guilt, restlessness, tension, 
fatigue, worry, irritability, nervousness, suspiciousness, 
and lowered self-esteem.  It was noted that the work-related 
stress/injury had led to complaints of alternating loss of 
appetite and over-eating, social withdrawal, concentration 
difficulties, insomnia, crying spells, outbursts of temper, 
lack of assertiveness, lack of motivation, obsessive 
thinking, sexual dysfunction, headaches with disorientation, 
GI distress, an inability to relax, and back pain.  On mental 
status examination, Dr. Brusman found that the veteran's 
affect was anxious, that his prevailing mood was pessimistic, 
and that his thought processes showed no evidence of 
hallucinations, delusions, or ideas of influence.  He also 
noted that the veteran showed evidence of recent ideas of 
reference in the form of persecutory feelings, average 
intelligence, and deficits of recent memory.  The diagnosis 
included:  depressive disorder not otherwise specified; 
insomnia related to another mental disorder; psychological 
factors affecting physical condition; and physical problems 
such as stomach pain and GI distress.  In his discussion, the 
physician reported that the veteran worked for the state of 
California from 1985 to 1989, and that he related no problems 
until 1987 when trouble began with his supervisor.  
Furthermore, Dr. Brusman stated that the veteran's acute 
disorder, namely Depressive Disorder, was primarily caused by 
the veteran's employment.     

In January 1994, the veteran submitted a claim for service 
connection for duodenal ulcers.  In an accompanying 
statement, he indicated that his problems arose when he was 
assigned to the 92nd Combat Support Group at Fairchild AFB.  
He asserted that he had problems adjusting to the structure 
of the military and the personality of his supervisor.  This 
reportedly led to anxiety and stomach problems.  

In a July 1994 statement, the veteran reported that he was 
undergoing treatment for severe depression and anxiety at the 
Center for Special Problems.  He noted that his physician, 
Dr. Ahimsa Porter Sumchai, was prescribing medication for 
depression and anxiety.  The veteran stated that each 
instance of severe anxiety was accompanied by painful ulcers.   

Responding to a request for medical records of treatment of 
the veteran in 1976 and 1977, an official from the VA medical 
center in San Francisco indicated in October 1994 that the 
veteran was unknown to this facility and was not in the 
system. 
 
In June 1996, the veteran submitted a claim for service 
connection for a psychiatric stress disability that he 
asserted was related to his peptic ulcer disability.  With 
this claim, he included a personal statement indicating that 
his psychiatric problems began with harassment from his 
superior and from his fellow Airmen during service.  He 
stated that he left the Air Force in November 1976 and that 
beginning in February 1977, he was treated at Ft. Miley for 
six months for his psychiatric and stomach problems.  The 
veteran reported that the physicians there believed that his 
psychiatric and stomach problems were related.  He noted that 
in September 1977 he began treatment with Ms. Jenning Gee-
Abalos at the Sunset Outpatient Clinic, and that from January 
1982 to April 1985, he had counseling with Mr. Cal Chung at 
the Center for Special Problems.  He stated that Cal Chung 
advised him to stop treatment in 1985, that he restarted 
treatment with the Sierra Clinic in 1989, and that he had 
additional care at the Marina Counseling Center in August 
1991.         

With his claim for service connection for a psychiatric 
disorder, the veteran submitted:  a June 1995 Certification 
of Record Destruction from the Department of Health for the 
City of San Francisco, indicating that the veteran's 1980-
1984 record had been purged and destroyed; a December 1995 
letter from Jenning Gee, LCSW, stating that she had treated 
the veteran for anxieties and stress related problems at the 
Sunset Outpatient Clinic from September 1977 to 1980; a 
January 1996 letter from David E. Johnson, MSW, indicating 
that the veteran was being treated at the Center for Special 
Problems, an outpatient treatment clinic of the Department of 
Health for the City of San Francisco; a second January 1996 
letter from the same medical social worker at the Department 
of Public Health Center for Special Problems, which stated 
that Mr. Cal Chung, a former therapist at the center, died in 
June 1989; and a January 1996 letter from Craig Cummins, 
MFCC, reporting that he treated the veteran at the Marina 
Counseling Center, from August to November 1991, for 
emotional stress stemming from work related problems. 

In August 1997, the veteran submitted a list of 
facilities/physicians who had treated him since 1976.  
Attempts were made at obtaining records from each facility.   

In an October 1997 statement, Craig Cummins essentially 
repeated information he related in an earlier statement.

Private records from the Medical Center at the University of 
California, San Francisco show that the veteran had treatment 
for psychiatric problems from October 1994 through September 
1996.  A December 1994 record indicated that the veteran had 
a history of depression that had been a problem for the past 
few years.  It was noted that the veteran was being treated 
by a psychiatrist at the Center for Special Problems and that 
he was on medication.  Physical examination revealed that the 
veteran had a depressed affect.  The impression included 
fairly significant depression. 

During his July 1999 hearing, the veteran reported that prior 
to service, he never had any depression or anxiety.  He 
asserted that he had a psychiatric breakdown that began 
during service as a result of undue pressure and harassment 
from his superiors and from fellow Airmen.  The veteran 
stated that the undue pressure led to emotional tension and 
an exacerbation of his ulcers.  He reported that the 
physicians at the VA hospital thought that his stomach 
problems were psychological in nature and that they 
recommended that he get outside help.  The veteran stated 
that he saw a psychiatrist at the VA facility from December 
1976 to June 1977 and that he began treatment at a private 
facility, the Sunset Mental Health Clinic, back in November 
or December 1977.  The veteran reported that he was currently 
under the treatment of Dr. Johnson and Dr. Leone at the 
(Department of Public Health, Center for Special Problems) 
City of San Francisco and that he had already submitted 
statements regarding the current treatment.  He testified 
that he did not work and that he has been on Social Security 
Disability for the past five and one-half years.      


II. Analysis

Regarding the veteran's appeal for his claim for service 
connection a psychiatric disorder affecting a 
gastrointestinal (GI) condition, the threshold question to be 
answered is whether he has presented a well-grounded claim.  
38 U.S.C.A. § 5107 (West 1991); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  If he has not, the claim must fail and there 
is no further duty to assist in its development.  38 U.S.C.A. 
§ 5107.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  This 
requirement has been reaffirmed by the United States Court of 
Appeals for the Federal Circuit, in its decision in Epps v. 
Gober, 126 F.3d 1464, 1469 (Fed. Cir. 1997), cert. denied sub 
nom.  Epps v. West, 118 S. Ct. 2348 (1998).  That decision 
upheld the earlier decision of the United States Court of 
Appeals for Veterans Claims (Court) (known as the Court of 
Veterans Appeals prior to March 1, 1999), which made clear 
that it would be error for the Board to proceed to the merits 
of a claim which is not well grounded.  Epps v. Brown, 9 Vet. 
App. 341 (1996).  

The Court has also held that, in order to establish that a 
claim for service connection is well grounded, there must be 
competent evidence of:  (1) a current disability
(a medical diagnosis); (2) the incurrence or aggravation of a 
disease or injury in service (lay or medical evidence); and 
(3) a nexus (that is, a link or a connection) between the in-
service injury or aggravation and the current disability.  
Competent medical evidence is required to satisfy this third 
prong.  Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  See Elkins v. 
West, 12 Vet. App. 209 (1999) (en banc).  "Although the 
claim need not be conclusive, the statute [38 U.S.C.A. 
§ 5107] provides that [the claim] must be accompanied by 
evidence" in order to be considered well grounded.  Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  In a claim of 
service connection, this generally means that evidence must 
be presented which in some fashion links the current 
disability to a period of military service or to an already 
service-connected disability.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (1999); Montgomery v. Brown, 4 Vet. 
App. 343 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether it is well grounded.  
King v. Brown, 5 Vet. App. 19, 21 (1993). Lay assertions of 
medical diagnosis or causation, however, do not constitute 
competent evidence sufficient to render a claim well 
grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1992); 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury which was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1999).  Incurrence of a 
psychosis during service is presumed when medical evidence 
indicates that the disorder is manifested to a compensable 
degree within one year after separation from service.  38 
C.F.R. §§ 3.307, 3.309 (1999).

In the instant case, the veteran contends that he currently 
has a psychiatric disorder, diagnosed over the years as 
depression or depressive disorder, which was first noted 
during service.  While the service medical records show that 
the veteran was given a psychiatric examination in October 
1976 after being referred to the MHC for an evaluation due to 
job related difficulties, the Board finds that no true 
psychiatric disorder was never diagnosed during service.  To 
the contrary, in the October 1976 report discussing the 
examination, the chief of Psychiatric Social Work Service 
specifically indicated that the veteran did not suffer from a 
psychiatric disease, and, instead found that he had 
situational and job-related difficulties for which he did not 
desire the assistance offered by the MHC.  Additionally, the 
Board notes that disciplinary records did not indicate that 
the veteran was released from service for psychiatric 
problems, but rather that he was released for problems 
including apathy, defective attitude, and an inability to 
expend efforts constructively.  

Review of the remaining service medical records reveals no 
other record on file showing complaints or findings which 
would indicate that the veteran had a psychiatric disorder 
during service.  On the veteran's October 1976 examination 
prior to separation from service, the veteran was found to be 
psychiatrically normal.  Furthermore, the veteran himself 
indicated on his report of medical history that he had no 
history of problems with depression, excessive worry, or 
nervous trouble of any sort. 

The veteran has asserted that he has had consistent medical 
treatment for his psychiatric problems since separation from 
service in 1976.  Records on file, however, do not support 
his claim.  While the veteran stated that he was treated for 
psychiatric problems at the VA facility in San Francisco 
shortly after separation, a request for copies of records 
showing any medical treatment he had at that facility did not 
bring new information to light.  In fact, the October 1994 
response from the San Francisco VA medical center stated that 
the veteran was unknown to the facility and not in the 
system.  

The earliest objective medical evidence on file showing 
treatment for a psychiatric problem was the December 1990 
report by Charles A Brusman, PhD., which specifically 
indicated that the veteran related no problems until 1987, 
more than ten years after separation from service.  The Board 
finds it pertinent that while Dr. Brusman diagnosed 
depressive disorder, he did not relate this diagnosis to 
service, but instead indicated that the depressive disorder 
was primarily caused by the veteran's employment with the 
State of California Public Utilities Commission. 

While medical records documenting subsequent treatment 
include a diagnosis of  depression, the file contains no 
medical evidence relating the veteran's depression or his 
depressive disorder to service.  Without this nexus between a 
psychiatric disorder and the veteran's period of active duty, 
the veteran's claim is not well grounded.  Caluza, supra.  

The Board is aware that the file contains letters from 
medical social workers and health care professionals which 
indicate that the veteran has had some counseling over the 
years.  Specifically noted in this regard are:  a 1995 letter 
from Jenning Gee, LCSW, stating that the veteran was treated 
for anxieties related to stress at the Sunset Outpatient 
Clinic from September 1977 to 1980; 1996 letters from David 
E. Johnson, MSW, regarding treatment at the Center for 
Special Problems; and a 1996 letter from Craig Cummins, MFCC, 
noting treatment in 1991 at the Marina Counseling Center for 
emotional stress stemming from work related problems.  While 
these statements have been submitted in an attempt to show 
consistent treatment for a psychiatric disorder over the 
years, the Board finds that the statements contain no 
additional diagnoses of a psychiatric disorder, and they 
include no medical opinion linking any noted disorder to 
service.  As such, these statements fail to provide the 
information needed to make the veteran's claim well grounded.  

Additionally, the Board is keenly aware that the RO has 
attempted to aide the veteran in obtaining supportive medical 
evidence by requesting from the above named sources, copies 
of clinical records which could show treatment, a diagnosis, 
or a tie to service.  These requests, however, have produced 
no clinical findings to support the veteran's claim for 
service connection.  Without evidence indicating that the 
veteran currently has a disorder due to service, his claim 
for service connection cannot be granted.    

Although the veteran has asserted through statements and 
during his July 1999 hearing that his anxiety and depression 
are the result of a psychiatric disorder that began in 
service, the clinical records on file do not contain the 
medical evidence needed to support this contention.  In cases 
such as this, where a medical diagnosis and competent medical 
evidence of causation are essential, and the veteran's lay 
statements alone are not sufficient to establish a well-
grounded claim for service connection.  See Espiritu, supra.   
The veteran's assertions have all been considered, but, as 
previously noted, laymen are not competent to testify as to 
medical diagnosis or causation.  

Without competent medical evidence linking his current 
depressive disorder to service, the veteran has failed to 
satisfy the requirements for a well-grounded claim for this 
disability, as set out in the judicial precedent in Caluza, 
supra, and as imposed by 38 U.S.C.A. § 5107(a) (West 1991).  
In view of this, there is no duty to assist the veteran 
further in the development of this claim, and the Board does 
not have jurisdiction to adjudicate it.  Morton v. West, 12 
Vet. App. 477 (1999); Grivois v. Brown, 6 Vet. App. 136 
(1994); and Boeck v. Brown, 6 Vet. App. 14 (1993).  Since a 
claim that is not well grounded does not present a question 
of fact or law over which the Board has jurisdiction, the 
claim for service connection for a psychiatric disorder 
affecting a gastrointestinal (GI) condition must be denied.

With regard to the claim denied above, the Board does not 
doubt the sincerity of the veteran's belief that he has a 
disorder that had its inception in service.  Competent 
opinions regarding questions of medical diagnosis or 
causation, however, require medical expertise.  The veteran 
does not meet the burden of presenting evidence of a well-
grounded claim merely by presenting his own testimony 
because, as a lay person, he is not competent to offer 
medical opinions.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998) ("lay testimony . . . is not competent to establish, 
and therefore not probative of, a medical nexus"); Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(1998), cert. denied, 119 S. Ct. 404 (1998).  See also 
Espiritu, supra; Moray v. Brown, 5 Vet. App. 211 (1993); 
Grottveit, supra.


ORDER

Service connection for a psychiatric disorder affecting a 
gastrointestinal (GI) condition is denied on the basis that 
it is not well-grounded.





REMAND
 
The veteran has asserted that he has peptic ulcer disease 
which was first noted during service, and was aggravated by 
undue anxiety associated with his period of active duty.  
Submitted in support of this claim were copies of service 
medical records showing that the veteran had inservice 
treatment for complaints of intermittent, crampy, burning, 
stomach pain.  The impressions included GE (gastroenteritis) 
and PUD (peptic ulcer disease).  While chronic problems with 
ulcers were not noted at separation from service, or for many 
years thereafter, recent medical records have included 
complaints of ulcers with a history GI complaints.   

Records from the West Oakland Health Center show that the 
veteran was treated for abdominal pain and discomfort from 
December 1993 to January 1994.  A December 1993 upper GI X-
ray series showed findings consistent with previous duodenal 
ulcer with no evidence of an active crater at this time.  The 
impression was peptic ulcer disease.

With this information on file, the RO, in an October 1994 
decision, denied the veteran's claim for service connection 
for peptic ulcer disease, and the veteran appealed.  In May 
1995, the veteran was sent a Statement of the Case (SOC) 
indicating that the evidence on file had been reviewed and 
that his claim for service connection for peptic ulcer 
disease had been denied.  Thereafter, no Supplemental 
Statement of the Case (SSOC) has addressed this issue. 

Since the last RO denial, additional pertinent medical 
evidence has been added to the claims file.  Specifically 
noted in this regard are findings reported in records showing 
treatment at the Medical Center at the University of San 
Francisco from October 1994 to September 1996.  On a December 
1994 record, it was noted that the veteran had left upper 
abdominal discomfort, that he had a previous GI study, and 
that he had been placed on Tagamet for possible ulcers.  The 
impression included left upper quadrant abdominal pain of 
questionable etiology.  A July 1995 record noted questionable 
peptic ulcer disease.  On a June 1996 record, it was noted 
that the veteran gave a history of duodenal ulcer disease 
dating to service, that the veteran was positive for H. 
pylori on serum test, and that the impression was history of 
duodenal ulcer disease, currently asymptomatic.        

While the medical evidence submitted since the last SOC is 
not sufficient to make the veteran's claim well grounded, it 
does, nonetheless, consist of medical evidence of a current 
ulcer problem (positive H. pylori) with a history that could 
possibly relate to service.  As such, it constitutes new 
pertinent evidence that must be considered at the RO prior to 
appellate review by the Board.  

The governing regulation, 38 C.F.R. § 19.31 (1999), provides 
that an SSOC will be furnished to the appellant and the 
representative, if any, when additional pertinent evidence is 
received after a SOC has been issued or the most recent SSOC 
has been issued.  A review of the file does not show that the 
RO has considered the veteran's claim for service connection 
for peptic ulcer disease in light of this newly submitted 
evidence.  Unless the appellant waives this procedural right, 
any additional evidence must be referred to the RO for review 
and preparation of an SSOC.  38 C.F.R. §§ 19.37, 20.1304(c) 
(1999).  In the present case, there is no indication that the 
veteran wished to waive such consideration regarding the 
medical records from the Medical Center at the University of 
California, San Francisco.  Since the medical findings in 
these reports were not considered by the RO, and an SSOC was 
not issued by the RO, a remand is required in order to ensure 
due process to the veteran.  See also 38 C.F.R. § 19.37(a) 
(1999); Thurber v. Brown, 5 Vet. App. 119, 126 (1993).

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should review the claim for 
service connection for peptic ulcer 
disease.  This review should consider all 
the relevant evidence submitted since the 
October 1994 RO rating decision.

2.  If the benefits requested by the 
veteran are denied, he and his 
representative (if one is designated), 
should be furnished an SSOC which 
provides adequate notice of all actions 
taken by the RO subsequent to the October 
1994 RO decision.  The appellant must 
then be afforded an opportunity to reply 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified, but he and his representative have the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this appeal.

The claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	N. R. ROBIN
	Member, Board of Veterans' Appeals


 



